                Case 1:15-cv-01153-AT-BCM Document 137 Filed 12/11/20 Page 1 of 1




                                                                                                   12/11/2020




                                                               December 11, 2020


          By ECF
          Hon. Analisa Torres
          United States District Judge
          United States District Court
          500 Pearl Street
          New York, NY 10007

                         Re:    Pruter et al. v. Local 210 Pension Trust Fund, et al.
                                15 Civ. 1153 (AT)
                                Pre-Trial Order Extension Request

          Dear Judge Torres:

                  We write to request a one week extension of time to file the Pre-Trial Order, Jury
          Charges, and Voire Dire. I believe each side has done their work, and what remains is
          integration. It seems apparent that with a closed courthouse, our mid-February trial date is
          unlikely to occur. Given this likelihood, one week should not cause any problems. And it will
          allow me to celebrate Hannukah with my family this weekend (just immediate family).

                 Defendant did not want to join in this letter without a recitation about what dates they
          have produced materials for Plaintiff’s Counsel to review, and how they were ready with
          materials first. I really am not interested in their stating the details about how they have run a
          week ahead of us in prep; I will concede that they have been slightly more diligent that we have.
          They want us to say that this extension request wholly emanates from the Plaintiffs. I will so
          concede. But I wanted to get this request in rather than haggle about who prepared what when.

               We request, therefore, that the pre-trial material submission date be extended until
          December 14, 2020.

                 Thank you for your consideration.

                                                               Respectfully submitted,

                                                               /s/ Arthur Z. Schwartz
GRANTED. By December 21, 2020, the parties shall               Arthur Z. Schwartz
submit their pre-trial materials.

SO ORDERED.

Dated: December 11, 2020
       New York, New York
